DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 08/11/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 08/11/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 5, 7, and 16.
Applicants have canceled/previously canceled claims 2-4, 6, 8, and 20-30.
Applicants have left claims 9-15, 17-19, and 31 as previously presented/originally filed.
Claims 1, 5, 7, 9-19, and 31 are the current claims hereby under examination.

Claim Objections - Withdrawn and Newly Applied Necessitated by Applicants Amendments
Claim 5 is objected to because of the following informalities:
in claim 5, line 5: “working electrodes” should be deleted.
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 08/11/2022, with respect to claims 1 and 16 have been fully considered and are persuasive.  The objection of claims 1 and 16 has been withdrawn. The new objection to claim 5 was necessitated by the claim amendments.

Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7, 9-19, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, claim 1 recites the limitation "the reference electrode" in lines 16-17.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. “A reference electrode” has not been introduced previously within claim 1. Further, in light of the specification, it is unclear if claim 1 is introducing “a reference electrode” or if “the reference electrode” is also one of the other previously recited electrodes. For the purposes of examination, “the reference electrode” is any electrode. Claims 5, 7, 9-15, and 31 are rejected due to their dependence from claim 1.
Regarding Claim 16, claim 16 recites the limitation "the reference electrode" in line 23.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. “A reference electrode” has not been introduced previously within claim 16. Further, in light of the specification, it is unclear if claim 16 is introducing “a reference electrode” or if “the reference electrode” is also one of the other previously recited electrodes. For the purposes of examination, “the reference electrode” is any electrode. Claims 17-19 are rejected due to their dependence from claim 16.
Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 08/11/2022, with respect to claims 16-19 have been fully considered and are persuasive. Applicants have amended claim 16 to recite “the biosensor”. The 112(b) rejection of claims 16-19 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 12-18, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over James R. Petisce (Pub. No. US 2013/0197333), hereinafter referred to as Petisce, in view of Kellogg et al. (Pub. No. US 2006/0094946), hereinafter referred to as Kellogg, in view of Chan et al. (Pub. No. US 2004/0036626), hereinafter referred to as Chan, in view of Levine et al. (Pub. No. US 2006/0030771), hereinafter referred to as Levine, in view of Poon et al. (Pub. No. US 2015/0335285), hereinafter referred to as Poon.
The claims are generally directed towards an electrochemical cell comprising a control electrode, a first working electrode, a second working electrode, and a third working electrode, the electrochemical cell configured to perform a plurality of electrochemical measurements, the plurality of electrochemical measurements including a first measurement of an analyte concentration in a body fluid, the first measurement corresponding to a first current flow between the first working electrode and the control electrode, a second measurement of a background interference present in the body fluid, the second measurement corresponding to a second current flow between the second working electrode and the control electrode, and a third measurement of a pH level within the body fluid, and the third measurement corresponding to a third current flow between the third working electrode and the control electrode; a potentiostat coupled with the electrochemical cell, the potentiostat comprising one or more working electrode voltage control loops configured to limit, to a maximum power proportional to a physiological range of the analyte concentration, the first current flow, the second current flow, and the third current flow by at least biasing the first working electrode, the second working electrode, and the third working electrode to maintain a constant voltage differential between the reference electrode and each of the first working electrode, the second working electrode, and the third working electrode; and an antenna configured to respond to one or more radio frequency waves output by a transceiver by at least transmitting, to a the transceiver, a backscatter signal encoding a result of the plurality of electrochemical measurements, the backscatter signal exhibiting a cyclical pattern generated by selecting between the first current flow, the second current flow, and the voltage, the cyclical pattern including comprising a first quantity of cycles that correspond to the pH level, a second quantity of cycles that correspond to the analyte concentration, and a third quantity of cycles that correspond to the background interference, the apparatus being wirelessly powered by the one or more radio frequency waves instead of an onboard power source in order to minimize a first size of the apparatus, the one or more radio frequency waves having a high frequency such that the first size of the apparatus is further minimized by minimizing a second size of the antenna.
Regarding Claim 1, Petisce discloses an apparatus (Abstract, “electrochemical sensor”), comprising: 
an electrochemical cell comprising a control electrode, a first working electrode, a second working electrode, and a third working electrode (Fig. 1, para. [0088], “analyte sensor may use … electrochemical sensing”, para. [0099], “three-electrode system (working, reference, and counter electrodes) and/or one or more additional working electrodes …”, para. [0100], and para. [0124], “working electrode, pH sensor … reference electrode and counter electrode”), the electrochemical cell configured to perform a plurality of electrochemical measurements (para. [0124], “working electrode may immobilize an oxidase enzyme … pH sensor …”), the plurality of electrochemical measurements including a first measurement of an analyte concentration in a body fluid (para. [0072], [0088], and para. [0124], “the sensor is a glucose sensor, in which case the working electrode may immobilize a glucose oxidase enzyme”) the first measurement corresponding to a first current flow between the first working electrode and the control electrode (para. [0088], “output signal is a raw signal that is used to provide a useful value of the analyte … constant potential to the working and reference electrodes is applied to determine a current value”), a second measurement of a background interference present in the body fluid (para. [0099], “additional working electrode substantially similar to the first working electrode without an enzyme disposed thereon is configured to measure a baseline signal consisting of baseline only”), the second measurement corresponding to a second current flow between the second working electrode and the control electrode (para. [0088], “constant potential to the working and reference electrodes is applied to determine a current value”), and a third measurement of a pH level within the body fluid (para. [0124], “pH sensor”), and the third measurement corresponding to a third current flow between the third working electrode and the control electrode (para. [0124], “reference electrode establishes a fixed potential from which the potential of the counter and the pH sensor can be stablished …”); 
a potentiostat coupled with the electrochemical cell (Fig. 2, element 22, “potentiostat”), the potentiostat comprising one or more working electrode voltage control loops (para. [0127-0129], “potentiostat is a controller and measuring device … potentiostat is receiving electrical current signals from the working electrode or pH sensor ….”) configured to maintain a constant voltage differential between the reference electrode and each of the first working electrode, the second working electrode, and the third working electrode (para. [0088], “constant potential to the working and reference electrodes is applied to determine a current value”, para. [0128], and para. [0129], “current signals of the working electrode indicate the presence of an analyte … the current signals of the pH sensor indicate a pH value …”).
However, Petisce does not explicitly disclose the potentiostat is configured to limit, to a maximum power proportional to a physiological range of the analyte concentration, the first current flow, the second current flow, and the third current flow by at least biasing the first working electrode, the second working electrode, and the third working electrode.
Kellogg teaches of an analyte monitoring system including a plurality of electrodes and a potentiostat (Abstract, para. [0016], and para. [0132-0133]). Kellogg teaches that the potentiostat is configured to apply an electrical potential to the working electrode and the reference electrode (para. [0133]). Kellogg further teaches that the potentiostat is configured so that the potential between the working electrode and the reference electrode is maintained, and does not exceed, a value for selective electrochemical measurement of a particular analyte or analyte indicator (para. [0133]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the potentiostat disclosed by Petisce to explicitly limit the potentiostat to a physiological range of the analyte concentration. Kellogg teaches that by limiting the voltage and current, the potentiostat is able to ensure selectivity of a specific analyte of interest during a measurement period (para. [0133]). 
However, modified Petisce does not explicitly disclose an antenna configured to respond to one or more radio frequency waves output by a transceiver by at least transmitting, to the transceiver, a backscatter signal encoding a result of the plurality of electrochemical measurements.
Chan teaches of a radio frequency identification system for generating and transmitting body characteristic information to a transponder (Abstract). Chan further teaches of an antenna (Fig. 1, element 128) configured to respond to one or more radio frequency waves output by a transceiver (Fig. 1, element 100 and 116) by at least transmitting, to the transceiver, a backscatter signal encoding a result of the plurality of electrochemical measurements (para. [0041], “response signal contains encoded information …” and para. [0042], “antenna coil carries out both receive and transmit functions ….”, para. [0017], “transmitting an encoded data signal”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Petisce to explicitly include an antenna to transmit a backscatter signal to a transceiver. Chan teaches that having a transponder having an antenna to transmit and receive signals allows for the body characteristic information to be obtained, encoded, and sent to a reader for processing and displaying (Fig. 1 and para. [0013]). Further, one of ordinary skill in the art would have recognized that using an antenna to transmit information is a known substitution instead of a wired connection (para. [0041]).
However, modified Petisce does not explicitly disclose the backscatter signal exhibiting a cyclical pattern generated by selecting between the first current flow, the second current flow, and the voltage, the cyclical pattern including comprising a first quantity of cycles that correspond to the pH level, a second quantity of cycles that correspond to the analyte concentration, and a third quantity of cycles that correspond to the background interference.
Levine teaches of a system including a medical device, a transmitter, and a receiver (Abstract and Fig. 1). Levine further teaches the transmitter may identify signals on a cyclic basis by cycling through transmission of multiple different data types, and then repeating the cycle (para. [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter disclosed by modified Petisce to explicitly use a cyclical pattern of data transmission. Levine teaches that a cyclical pattern of multiple different data types allows for more accurate results (para. [0048]). Further, one of ordinary skill would have recognized that when collecting multiple different data sets, a continuous or a cyclic data transmission are both known within the art (para. [0048], “continuous, on-demand, or cyclic basis”). 
However, modified Petisce does not explicitly disclose the apparatus being wirelessly powered by the one or more radio frequency waves instead of an onboard power source in order to minimize a first size of the apparatus, the one or more radio frequency waves having a high frequency such that the first size of the apparatus is further minimized by minimizing a second size of the antenna.
Poon teaches of an implantable device including a coil antenna configured to receive wireless power from a power source and where the device is configured to communicate the sensed bodily parameter to a device located external to the patient (Fig. 2, Abstract, para. [0052-0055]). Poon further teaches that the sensed bodily parameter can be glucose content (para. [0043]). Poon further teaches that the implantable device is powered with an operating frequency from 100 MHz up to 5 GHZ, depending on the design, environment, required power and voltage, and device size (para. [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna disclosed by modified Petisce to explicitly include a transmit coil that can not only transmit information, but also create a magnetic field to be used to power the sensing device. Poon teaches that the device can be miniaturized by not including a battery or an energy source (para. [0053]). Poon further teaches that a high operating frequency allows for further miniaturization of the device (para. [0056]). One of ordinary skill would have recognized through the teachings of Poon that an implantable device can not only use a magnetic field to power the device without an onboard battery, but also further miniaturize the device by using high operating frequencies as explicitly taught by Poon (para. [0053] and [0056]). Further, one of ordinary skill would have recognized that wirelessly powering allows for no leads extending through the skin (para. [0057]). 
Regarding Claim 5, modified Petisce discloses the apparatus of claim 1, wherein the first current flow, the second current flow, and the third current flow are triggered by applying the constant voltage differential across the reference electrode and each of the first working electrode, the second working electrode, and the third working electrode working electrodes (para. [0088], “constant potential to the working and reference electrodes is applied to determine a current value”, para. [0127-0128], “potentiostat both biases the electrodes of the sensor and provides outputs regarding operation of the sensor”, and para. [0129], “current signals of the working electrode indicate the presence of an analyte … the current signals of the pH sensor indicate a pH value …”). 
Regarding Claim 12, modified Petisce discloses the apparatus of claim 1, wherein the antenna comprises a coil antenna (Chan - Fig. 1, element 128, and para. [0042], “transponder 104 includes an antenna coil”).
Regarding Claim 13, modified Petisce discloses the apparatus of claim 1, wherein the apparatus is coupled with the transceiver via a high frequency radio frequency link (Poon - para. [0055-0056], “high operating frequencies … higher available bandwidth that can be used to achieve higher data rates for communication”). 
Regarding Claim 14, modified Petisce discloses the apparatus of claim 1, wherein the apparatus is a subcutaneous implant (para. [0088], “sensor is a continuous device … subcutaneous device”).
Regarding Claim 15, modified Petisce discloses the apparatus of claim 1, wherein the transceiver determines a corrected analyte concentration by correcting, based on the second measurement and/or the third measurement, the first measurement (para. [0099], “multiple electrode system … first working electrode is configured to measure a first signal comprising glucose and baseline and an additional working electrode substantially similar to the first working electrode without an enzyme disposed thereon is configured to measure a baseline signal … the baseline signal generated by the additional electrode may be subtracted from the signal of the working electrode to produce a glucose-only signal substantially free of baseline fluctuations”).
Regarding Claim 16, Petisce discloses an apparatus (Abstract, “electrochemical sensor”), comprising: 
a biosensor including a control electrode, a first working electrode, a second working electrode, and a third working electrode (Fig. 1, para. [0088], “analyte sensor may use … electrochemical sensing”, para. [0099], “three-electrode system (working, reference, and counter electrodes) and/or one or more additional working electrodes …”, para. [0100], and para. [0124], “working electrode, pH sensor … reference electrode and counter electrode”), the biosensor configured to perform a plurality of electrochemical measurements (para. [0124], “working electrode may immobilize an oxidase enzyme … pH sensor …”), the plurality of electrochemical measurements including a first measurement of an analyte concentration in a body fluid (para. [0072], [0088], and para. [0124], “the sensor is a glucose sensor, in which case the working electrode may immobilize a glucose oxidase enzyme”), the first measurement corresponding to a first current flow between the first working electrode and the control electrode (para. [0088], “output signal is a raw signal that is used to provide a useful value of the analyte … constant potential to the working and reference electrodes is applied to determine a current value”), a second measurement of a background interference present in the body fluid (para. [0099], “additional working electrode substantially similar to the first working electrode without an enzyme disposed thereon is configured to measure a baseline signal consisting of baseline only”), the second measurement corresponding to a second current flow between the second working electrode and the control electrode (para. [0088], “constant potential to the working and reference electrodes is applied to determine a current value”), and a third measurement of a pH level5Application No. 16/620,337Docket No.: 37866-607NO1US/2017-342-2Reply to Office Action of September 8, 2021 within the body fluid (para. [0124], “pH sensor”), and the third measurement corresponding to a voltage between the third working electrode and the control electrode (para. [0124], “reference electrode establishes a fixed potential from which the potential of the counter and the pH sensor can be stablished …”), 
the biosensor being coupled to a potentiostat (Fig. 2, element 22, “potentiostat”) comprising one or more working electrode voltage control loops (para. [0127-0129], “potentiostat is a controller and measuring device … potentiostat is receiving electrical current signals from the working electrode or pH sensor ….”) configured to maintain a constant voltage differential between the reference electrode and each of the first working electrode, the second working electrode, and the third working electrode (para. [0088], “constant potential to the working and reference electrodes is applied to determine a current value”, para. [0128], and para. [0129], “current signals of the working electrode indicate the presence of an analyte … the current signals of the pH sensor indicate a pH value …”).
	However, Petisce does not explicitly disclose the potentiostat is configured to limit, to a maximum power proportional to a physiological range of the analyte concentration, the first current flow, the second current flow, and the third current flow by at least biasing the first working electrode, the second working electrode, and the third working electrode.
Kellogg teaches of an analyte monitoring system including a plurality of electrodes and a potentiostat (Abstract, para. [0016], and para. [0132-0133]). Kellogg teaches that the potentiostat is configured to apply an electrical potential to the working electrode and the reference electrode (para. [0133]). Kellogg further teaches that the potentiostat is configured so that the potential between the working electrode and the reference electrode is maintained, and does not exceed, a value for selective electrochemical measurement of a particular analyte or analyte indicator (para. [0133]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the potentiostat disclosed by Petisce to explicitly limit the potentiostat to a physiological range of the analyte concentration. Kellogg teaches that by limiting the voltage and current, the potentiostat is able to ensure selectivity of a specific analyte of interest during a measurement period (para. [0133]). 
However, modified Petisce does not explicitly disclose an antenna configured to receive, from the biosensor, a backscatter signal encoding a result of the plurality of electrochemical measurements performed by the biosensor.
Chan teaches of a radio frequency identification system for generating and transmitting body characteristic information to a transponder (Abstract). Chan further teaches of an antenna (Fig. 1, element 128) configured to respond to one or more radio frequency waves output by a transceiver (Fig. 1, element 100 and 116) by at least transmitting, to the transceiver, a backscatter signal encoding a result of the plurality of electrochemical measurements (para. [0041], “response signal contains encoded information …” and para. [0042], “antenna coil carries out both receive and transmit functions ….”, para. [0017], “transmitting an encoded data signal”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Petisce to explicitly include an antenna to transmit a backscatter signal to a transceiver. Chan teaches that having a transponder having an antenna to transmit and receive signals allows for the body characteristic information to be obtained, encoded, and sent to a reader for processing and displaying (Fig. 1 and para. [0013]). Further, one of ordinary skill in the art would have recognized that using an antenna to transmit information is a known substitution instead of a wired connection (para. [0041]).
However, modified Petisce does not explicitly disclose the backscatter signal exhibiting a cyclical pattern in which a first quantity of cycles that correspond to the pH level, a second quantity of cycles that correspond to the analyte concentration, and a third quantity of cycles that correspond to the background interference, the cyclical pattern being generated by the biosensor selecting between the first current flow, the second current flow, and the voltage.
Levine teaches of a system including a medical device, a transmitter, and a receiver (Abstract and Fig. 1). Levine further teaches the transmitter may identify signals on a cyclic basis by cycling through transmission of multiple different data types, and then repeating the cycle (para. [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter disclosed by modified Petisce to explicitly use a cyclical pattern of data transmission. Levine teaches that a cyclical pattern of multiple different data types allows for more accurate results (para. [0048]). Further, one of ordinary skill would have recognized that when collecting multiple different data sets, a continuous or a cyclic data transmission are both known within the art (para. [0048], “continuous, on-demand, or cyclic basis”). 
However, modified Petisce does not explicitly disclose the antenna is further configured to output one or more radio frequency waves for wirelessly powering a biosensor, the biosensor being wirelessly powered by the one or more radio frequency waves instead of an onboard power source in order to minimize a first size of the biosensor, the one or more radio frequency waves having a high frequency such that the first size of the biosensor is further minimized by minimizing a second size of the antenna, the biosensor being placed subcutaneously.
Poon teaches of an implantable device including a coil antenna configured to receive wireless power from a power source and where the device is configured to communicate the sensed bodily parameter to a device located external to the patient (Fig. 2, Abstract, para. [0052-0055]). Poon further teaches that the sensed bodily parameter can be glucose content (para. [0043]). Poon further teaches that the implantable device is powered with an operating frequency from 100 MHz up to 5 GHZ, depending on the design, environment, required power and voltage, and device size (para. [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna disclosed by modified Petisce to explicitly include a transmit coil that can not only transmit information, but also create a magnetic field to be used to power the sensing device. Poon teaches that the device can be miniaturized by not including a batter or an energy source (para. [0053]). Poon further teaches that a high operating frequency allows for further miniaturization of the device (para. [0056]). One of ordinary skill would have recognized through the teachings of Poon that an implantable device can not only use only a magnetic field to power the device without an onboard battery, but also further miniaturize the device by using high operating frequencies as explicitly taught by Poon (para. [0053] and [0056]). Further, one of ordinary skill would have recognized that wirelessly powering allows for no leads extending through the skin (para. [0057]). 
Regarding Claim 17, modified Petisce discloses the apparatus of claim 16, further comprising: at least one data processor (Fig. 2, element 34, “processor”, and para. [0132-0133]); and at least one memory storing instructions which, when executed by the at least one data processor (para. [0133], “processor uses algorithms in the form of either computer program code … or other specialized processing device …”), result in operations comprising: determining a corrected concentration of the analyte in the body fluid by at least correcting, based at least on the second measurement and/or the third measurement, the first measurement (para. [0133], “determine the amount of analyte in a substance, such as the amount of glucose in blood” and para. [0099], “baseline signal generated by the additional electrode may be subtracted from the signal of the first working electrode to produce a glucose-only signal …”).
Regarding Claim 18, modified Petisce discloses the apparatus of claim 17, wherein the correction of the first measurement includes subtracting, from the analyte concentration, the background interference (para. [0099], “multiple electrode system … first working electrode is configured to measure a first signal comprising glucose and baseline and an additional working electrode substantially similar to the first working electrode without an enzyme disposed thereon is configured to measure a baseline signal … the baseline signal generated by the additional electrode may be subtracted from the signal of the working electrode to produce a glucose-only signal substantially free of baseline fluctuations”).
Regarding Claim 31, modified Petisce discloses the apparatus of claim 1.
However, modified Petisce does not explicitly disclose wherein the electrochemical cell and the antenna are disposed on a same substrate.
Chan further teaches that the identification system and the antenna are disposed on the same substrate (Fig. 1, elements 128 and 132, and para. [0042], “transponder includes an antenna coil and a transponder integrated circuit…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell and the antenna to be disposed on a same substrate. Chan teaches that by having the sensing portion on the same substrate as the single antenna allows for device size minimization and cost reduction in materials (Fig. 1, and para. [0006] and [0042]). Further, one of ordinary skill would recognize that by having the electrochemical cell and antenna on the same substrate would reduce the footprint of the apparatus.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over James R. Petisce (Pub. No. US 2013/0197333), hereinafter referred to as Petisce, in view of Kellogg et al. (Pub. No. US 2006/0094946), hereinafter referred to as Kellogg, in view of Chan et al. (Pub. No. US 2004/0036626), hereinafter referred to as Chan, in view of Levine et al. (Pub. No. US 2006/0030771), hereinafter referred to as Levine, in view of Poon et al. (Pub. No. US 2015/0335285), hereinafter referred to as Poon as applied to claim 1 above, and further in view of Otis et al. (Pub. No. US 2012/0245444), hereinafter referred to as Otis.
Regarding Claim 7, modified Petisce discloses the apparatus of claim 1. 
However, modified Petisce does not explicitly disclose a current-to-frequency converter coupled with the potentiostat, the current-to-frequency converter configured to implement a current selection logic for selecting between copies of the first current flow, the second current flow, and the voltage.
Otis teaches of an electrochemical sensor with RF power transfer (Abstract, Fig. 14, para. [0190] and para. [0252]). Otis further teaches of a current-to-frequency converter coupled to the potentiostat (Fig. 19 and para. [0252-0253]). Otis further teaches that the current-to-frequency converter implements current logic to select between the plurality of measurements that are determined (para. [0253], “oscillator-based current-to-frequency converter that encodes the sensor current … wirelessly communicates with the interrogator through RF backscatter …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Petisce to further include a current-to-frequency converter coupled to the potentiostat. Otis teaches that the current-to-frequency converter allows for the device to save area, power, and complexity (para. [0264]). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over James R. Petisce (Pub. No. US 2013/0197333), hereinafter referred to as Petisce, in view of Kellogg et al. (Pub. No. US 2006/0094946), hereinafter referred to as Kellogg, in view of Chan et al. (Pub. No. US 2004/0036626), hereinafter referred to as Chan, in view of Levine et al. (Pub. No. US 2006/0030771), hereinafter referred to as Levine, in view of Poon et al. (Pub. No. US 2015/0335285), hereinafter referred to as Poon, in view of Otis et al. (Pub. No. US 2012/0245444), hereinafter referred to as Otis, as applied to claim 7 above, and further in view of St. Laurent et al. (Pub. No. US 2013/0211270), hereinafter referred to as St. Laurent.
Regarding Claim 9, modified Petisce discloses apparatus of claim 7. 
However, modified Petisce does not explicitly disclose a rectifier-backscatter coupled with the current-to-frequency converter and the antenna, the rectifier-backscatter configured to generate the backscatter signal by at least modifying, based on an output of the current-to-frequency converter, the one or more radio frequency waves to encode the result of the plurality of electrochemical measurements.
Otis further teaches a rectifier-backscatter coupled with the current-to-frequency converter and the antenna configured to generate the backscatter signal based on an output of the current-to-frequency converter to encode the results (Fig. 19 and para. [0253]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Petisce to further include a rectifier-backscatter to generate the backscatter signal based on an output of the current-to-frequency converter. Otis teaches that the current is injected to an oscillator current-to-frequency converter, and then wirelessly transmitted through RF backscattering (para. [0253]). Otis further teaches that a backscatter signal allows for lower power operations (para. [0267]). 
However, modified Petisce does not explicitly disclose the rectifier-backscatter having a backscatter switch driven by the output of the current-to-frequency converter. 
St. Laurent teaches of an electronic monitoring device, including biometric sensors and an antenna to transmit the biometric data (Abstract and para. [0026]). St. Laurent further teaches of generating a backscatter signal of the biometric activity (para. [0056]). St. Laurent further teaches of using a switch to control the backscatter signal controlled by the output of the biometric sensor (para. [0027], [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Petisce to further include a backscatter switch drive by an output of the biometric sensors. St. Laurent teaches that a backscatter switch allows for the controller to encode an output of the biometric sensor and change a radar cross section (para. [0027]). Further, including a backscatter switch is an example of combining prior art elements according to known methods, as taught by St. Laurent, to produce predictable results.
Regarding Claim 10, modified Petisce discloses the apparatus of claim 9. 
However, modified Petisce does not explicitly disclose a bandgap reference and a voltage regulator, the bandgap reference and the voltage regulator coupled with the rectifier-backscatter, and the bandgap reference and the voltage regulator configured to smooth and/or attenuate glitches in the backscatter signal output by the rectifier-backscatter.
Otis further teaches of a bandgap reference and voltage regulator coupled with the rectifier-backscatter (Fig. 19 and para. [0252-0253]). Otis further teaches that the bandgap reference and voltage regulator are configured to smooth the backscatter signal (para. [0253]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Petisce to further include a bandgap reference and voltage regulator coupled to the rectifier backscatter to smooth glitches. Otis teaches that the combination of the two elements provide a stable bias and supply to the apparatus (para. [0253]). Further, including a bandgap reference and voltage regulator, as taught by Otis, would yield predictable results.
Regarding Claim 11, modified Petisce discloses the apparatus of claim 10. 
However, modified Petisce does not explicitly disclose wherein the rectifier-backscatter, the potentiostat, the current-to-frequency converter, the bandgap reference, and the voltage regulator are disposed on a same substrate as the antenna and/or the electrochemical cell.
Otis further teaches that the rectifier-backscatter, potentiostat, current-to-frequency converter, bandgap reference, and voltage regulator are disposed on the same substrate as the antenna and the electrochemical cell (Fig. 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Petisce to explicitly include all the elements on one substrate. Otis teaches that keeping the elements on one substrate allows for a compact footprint to be used in area sensitive embodiments (para. [0244]). Further, one of ordinary skill would have recognized the benefit of keeping all of the components on a single substrate.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over James R. Petisce (Pub. No. US 2013/0197333), hereinafter referred to as Petisce, in view of Kellogg et al. (Pub. No. US 2006/0094946), hereinafter referred to as Kellogg, in view of Chan et al. (Pub. No. US 2004/0036626), hereinafter referred to as Chan, in view of Levine et al. (Pub. No. US 2006/0030771), hereinafter referred to as Levine, in view of Poon et al. (Pub. No. US 2015/0335285), hereinafter referred to as Poon as applied to claim 17 above, and further in view of Bird et al. (Pub. No. US 2013/0178721), hereinafter referred to as Bird.
Regarding Claim 19, modified Petisce discloses the apparatus of claim 17, wherein the correction of the first measurement includes correcting, based on the pH level, the analyte concentration (para. [0136], “correcting calculations from other measurements … measured pH value may be used in an algorithm to calculate a corrected glucose concentration).
However, modified Petisce does not explicitly disclose wherein the correction of the first measurement includes correcting, based on the Nernst equation, the analyte concentration.
Bird teaches of an apparatus for determining the pH of an unknown solution by comparing the voltage between the sensing electrode and a reference electrode (para. [0033-0034]). Bird further teaches of determining the pH using the Nernst equation (para. [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Petisce to explicitly use the Nernst equation. Bird teaches that the Nernst equation can be used in electrode applications (para. [0034]). 
Response to Arguments
Applicant’s arguments, see pages 9-11 of Remarks, filed 08/11/2022, with respect to the rejection(s) of claim(s) 1, 3, 5, 6, 12-18, and 31 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kellogg et al. (Pub. No. US 2006/0094946). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791